DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed on 11/01/2021.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ENESCU (US 2021/0119688 A1) in view of SUN et al. (US 2021/0067295 A1).
Regarding Claim 1, ENESCU discloses a method of wireless communication performed by a user equipment (UE) (FIG. 12), comprising: 
receiving scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE (FIG. 4, PDSCH 440, [0093], “PDCCH 430 (particularly, Downlink Control Info (DCI) transmitted in PDCCH) provides resource allocation for PDSCH 440”, see also [0095]); and 
selecting a downlink beam for reception of the PDSCH communication from a set of usable downlink beams (FIGS. 4 and 5, TX beam 420 and 510 (two downlink beams from gNB), wherein there is a threshold control in PDSCH beam indication, [0097], “time offset between the reception of the DCI and the corresponding PDSCH 440 may be equal to or greater than a threshold Threshold-Sched-Offset 460”; FIG. 7, [0102], wherein selecting/using a panel at a time is selecting/using a downlink beam for RSs measurements among a plurality of downlink beams as indicated by QCL type; [0113]-[0114], “source RSs in spatial QCL sense (QCL type 240, D) for downlink beam indication”) associated with an uplink beam to be used by the UE for uplink transmission in one or more symbols in which the PDSCH communication is scheduled (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; FIG. 11 and [0134], wherein a UE can determine an uplink transmission beam from receiving beam(s); [0144], “determine suitable UL transmit (TX) beams (and uplink beam pair links), … would be to configure UE 110 with multiple uplink sounding reference signal (SRS) resources for which the UE 110 can try different TX beams and the gNB 170 based on measurements from SRS transmissions would determine the best SRS resources and thus best TX beams to be used in UL”; see also [0145]-[0150]).
Even though, ENESCU discloses the method wherein providing PDSCH for resource allocation for scheduling and selecting a DL beam for RSs measurements, ENESCU doesn’t explicitly teach a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.”
However, SUN further teaches a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled.” (SUN: See Fig. 3, @step 33, a resource occupied by the control channel or the reserved resource and a resource, a symbol, occupied by the shared channel, i.e., PDSCH, are at least partially overlapped. ¶. [0054]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a particular symbol that overlaps with another symbol in which the PDSCH communication is scheduled as taught by SUN to have incorporated in the system of ENESCU, so that it would provide to solve problems of a poor demodulation performance of low-latency services caused by a DMRS transmission method in the related art. SUN: ¶. [0030].

Regarding Claim 3, ENESCU discloses the method of claim 1, wherein the uplink beam is associated with the set of usable downlink beams and a set of unusable downlink beams (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; see [0144]). 

Regarding Claim 4, ENESCU discloses the method of claim 1, wherein the downlink beam corresponds to a Type D quasi co-location relationship (see FIG. 2). 

Regarding Claim 5, ENESCU discloses the method of claim 1, wherein the uplink beam corresponds to a sounding reference signal resource (see [0144], “configure UE 110 with multiple uplink sounding reference signal (SRS) resources”).
Regarding Claim 23, the claim is a method claim reciting similar claim limitations as in Claim 1. Thus, the claim is rejected based on the same rationales set forth for rejection of Claim 1 based on ENESCU.

Regarding Claim 24, ENESCU discloses the method of claim 23, wherein the set of usable downlink beams is indicated to the base station by the UE (see FIG. 9, step 910). 

Regarding Claim 25, ENESCU discloses the method of claim 23, wherein the uplink beam is associated with the set of usable downlink beams and a set of unusable downlink beams (FIGS. 9-10, [0122]-[0125], wherein uplink reporting is associated with at least one panel UE configuration; see [0144]).

Regarding Claim 26,  ENESCU discloses the method of claim 23, wherein the downlink beam corresponds to a Type D quasi co-location relationship (see FIG. 2). 

Regarding Claim 27, ENESCU discloses the method of claim 23, wherein the uplink beam corresponds to a sounding reference signal resource see [0144], “configure UE 110 with multiple uplink sounding reference signal (SRS) resources”).

Regarding Claim 28, the claim is an apparatus claim reciting the same claim limitations as in Claim 1, thus, the claim is rejected based on the same rationales set forth for rejection of Claim 1 based on ENESCU.
 ENESCU discloses a memory; and one or more processors operatively coupled to the memory to perform the functions as recited in Claim 28 (see FIG. 1).
 
Regarding Claim 30, the claim is an apparatus claim reciting the same claim limitations of base station method claim 23, thus, the claim is rejected based on the same rationales set forth for rejection of claim 23.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6-12, 29 are rejected under 35 U.S.C. 103 as being unpatentable over ENESCU in view of XI (US 2020/0288479).
Regarding Claims 2 and 29, ENESCU discloses the method of claims 1 and 28. 
ENESCU fails to disclose: wherein the set of usable downlink beams is determined based at least in part on self-interference associated with full duplex communication by the UE in the one or more symbols.
However, XI teaches:  wherein the set of usable downlink beams is determined based at least in part on self-interference associated with full duplex communication by the UE in the one see [0043], “The full duplex radio may include an interference management unit to reduce and or substantially eliminate self-interference via either hardware (e.g., a choke) or signal processing via a processor (e.g., a separate processor (not shown) or via processor 118)”; see [0120]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or substantially eliminate self-interference in selection for PDSCH bean reception as suggested by XI (see [0043] and [0120])

Regarding Claim 6, ENESCU discloses the method of claim 1.
ENESCU discloses: determining that a length of time from a physical downlink control channel (PDCCH) communication, that schedules the PDSCH communication, to the PDSCH communication satisfies a threshold (see FIGS. 4-5 and associated paragraphs). 
ENESCU does not disclose: determining whether a downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam associated with the uplink beam based at least in part on determining that the length of time satisfies the threshold; and selecting the downlink beam for reception of the PDSCH communication based at least in part on determining that the length of time satisfies the threshold and determining whether the downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam.
However, XI teaches: determining whether a downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam associated with the uplink beam based at least in part on determining that the length of time satisfies the see FIG. 8, step 804, “scheduling offset”, and [0134]-[0156]); and selecting the downlink beam for reception of the PDSCH communication based at least in part on determining that the length of time satisfies the threshold and determining whether the downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam (see FIG. 8, step 806, “scheduling offset”, and [0134]-[0156]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or substantially eliminate self-interference in selection for PDSCH bean reception as suggested by XI (see [0043] and [0120])

Regarding Claim 7, modified ENESCU discloses the method of claim 6. 
modified ENESCU further discloses: wherein selecting the downlink beam for reception of the PDSCH communication comprises: selecting the downlink beam of the PDCCH communication that schedules the PDSCH communication if the downlink beam of the PDCCH communication that schedules the PDSCH communication is a usable downlink beam (see FIG. 8, step 806). 

Regarding Claim  8, modified ENESCU discloses the method of claim 7. 
ENESCU further discloses: wherein the set of downlink beams associated with the UE is one of a set of activated downlink beams for the UE or a set of configured downlink beams for the UE (see[0089], “the CORESET is associated with more than one TCI state, MAC-CE level activation signaling may be used to control which one of the multiple TCI states is active at a time per CORESET”, [0103], [0109]). 

Regarding Claim 9, modified ENESCU discloses the method of claim 7. 
ENESCU further discloses: wherein the downlink beam identifier is a transmission configuration indication state identifier (see FIG. 2, TCI index). 

Regarding Claim 10, modified ENESCU discloses the method of claim 6. 
modified ENESCU further discloses: wherein the PDCCH communication does not indicate a downlink beam to be used for the PDSCH communication (see XI: FIG, 8, wherein there is a control parameter for determination of PDCCH). 

Regarding Claim 11, modified ENESCU discloses the method of claim 6. 
modified ENESCU does not disclose: wherein the PDCCH communication indicates a downlink beam to be used for the PDSCH communication but an amount of time for the UE to switch to the downlink beam for the PDSCH communication is less than a minimum PDCCH decoding time that is supported by the UE. 
However, XI further teaches: wherein the PDCCH communication indicates a downlink beam to be used for the PDSCH communication but an amount of time for the UE to switch to the downlink beam for the PDSCH communication is less than a minimum PDCCH decoding time that is supported by the UE (see[0087]-[0089], “Threshold K may also be a value of estimated time duration for a WTRU performing TCI decoding, blind decoding, RF tuning, beam switching”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XI, in order to reduce and or see [0043] and [0120]).

Regarding Claim 12, modified ENESCU discloses the method of claim 6.
modified ENESCU discloses: wherein the threshold is a beam switching timing threshold supported by the UE (see XI: [0087]-[0089]). 

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 and 19-22 are objected by virtue of their dependency of Claim 13 or 18. 


Response to Arguments
In response to the amendment as filed on 11/01/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416